Citation Nr: 1037553	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-03 275	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1980 to September 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board remanded the claim to the RO/AMC in January 2009 for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's claimed skin disorder has not been shown to be 
causally or etiologically related to active service. 


CONCLUSION OF LAW

The Veteran's claimed skin disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated July 2004, May 2006 and April 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and her representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of her appeal.  Nor are any deficiencies otherwise 
apparent.  

As for a VA examination, the Board remanded the Veteran's claim 
in January 2009 for an examination to determine whether the 
Veteran's skin condition had its onset during service or is 
otherwise related to active service.  The Veteran was scheduled 
for an examination in March 2010, but failed to report.  In April 
2010, through her representative, the Veteran requested that an 
examination be scheduled at the VA Medical Center in Cleveland, 
Ohio.  That examination was scheduled for April 2010 and the 
Veteran was so notified.  She again failed to report for the 
scheduled VA examination.  As she has failed to comply with VA's 
efforts to examiner her, the Board finds that no further efforts 
to schedule her for an examination are necessary.

The Board accordingly finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

The Veteran had claimed entitlement to service connection for a 
skin disorder.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service incurrence 
or aggravation of injury or disease, and (3) evidence of a nexus 
or relationship between the current disability and the in-service 
disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 419 
F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.

As a preliminary matter, the Board notes that the Veteran has 
already been granted entitlement to service connection for 
hyperkeratosis of both feet and that she has been granted 
entitlement to a 10 percent rating for each foot.  

The evidence in the claims file consists of service treatment 
records, VA treatment records, VA examination reports and written 
statements from the Veteran.  The Veteran's service treatment 
records indicate that she was seen once in October 1981 for a 
rash on her legs, once in December 1982 for contact dermatitis on 
the neck and that she requested removal of moles from her face in 
July 1983.  

VA treatment records from May 1989 indicate that a thorough 
dermatological examination was performed.  Examination of the 
skin revealed hyperkeratosis of the right great toe, right fifth 
toe and the plantar surface of the left foot on the metatarsal 
region.  Examination of the hands revealed verrucous over the 
right index finger and left palm.  The rest of the Veteran's skin 
was within normal limits.  
In August 2004 the Veteran was afforded an additional VA 
examination.  A report from that examination indicates that the 
Veteran reported a history of rashes on her legs.  The examiner 
diagnosed hyperkeratosis manifested by corns, calluses and warts 
to the bilateral hands, and keratotis dermatitis of the bilateral 
lower extremities which was determined to be in remission and was 
not indicated on physical examination.  

VA treatment records from April 2006 indicate that the Veteran 
was seen for a dermatology consult.  At that time the Veteran 
reported an itchy skin condition that was not relieved by urea or 
eucerin.  On examination the Veteran's skin was found to be dry 
and scaly.  The Veteran's shins evidenced ichthyotic scaly 
changes and some ill-defined pigmented macules over her legs.  
The examiner diagnosed the Veteran with xerosis with possible 
atopic diathesis. 

As indicated above, the Board remanded the Veteran's claim in 
January 2009 for an examination to determine whether the 
Veteran's skin condition had its onset during service or is 
otherwise related to active service.  The Veteran was scheduled 
for an examination by the VA Medical Center in Pittsburgh, 
Pennsylvania, in March 2010, but failed to report for that 
examination.  In April 2010, through her representative, the 
Veteran requested that an examination be scheduled at the VA 
Medical Center in Cleveland, Ohio.  That examination was 
scheduled for April 2010 and the Veteran was so notified.  She 
again failed to report for the scheduled VA examination.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of a skin disorder and a nexus or relationship 
between that condition and service.  The Veteran has presented no 
evidence of any link between her claimed skin disorder and her 
time in service beyond her own statements.  While service records 
do show that the Veteran was treated for a rash on her legs the 
May 1989 and August 2004 VA examiners did not indicate any active 
skin disorder with regard to the Veteran's lower extremities.  
Other VA treatment records from April 2006 show that the Veteran 
was treated for ichthyotic scaly changes on her legs and was 
diagnosed with xerosis with possible atopic diathesis, but these 
findings have not been related to service by competent medical 
evidence.  

In the absence of any evidence showing possible etiology during 
the Veteran's period of service or evidence showing that the 
Veteran continues to have chronic skin disorder dating back to 
her period of service the claim for service connection must be 
denied.  

The Veteran has expressed a belief that her claimed skin disorder 
is causally related to active service.  Although competent to 
report her observations of skin problems, she is not competent to 
opine as to whether the skin conditions in service are the same 
as what she has now.  Such an opinion clearly requires medical 
expertise in assessing something as varied as skin disorders.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the Veteran's lay beliefs 
alone can serve to establish any association between the 
Veteran's claimed condition and her military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).   In sum, her lay report is outweighed by 
the other evidence of record, specifically the August 2004 VA 
examination which revealed no active skin disorder associated 
with the Veteran's bilateral lower extremities.  

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's claimed skin 
disorder began during active service or is causally related to 
service.  As there is a preponderance of evidence against the 
claim, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  Accordingly, the Board finds that service connection 
for a skin disorder is not warranted.  





(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for a skin disorder is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


